By the Court,

Sutherland, J.
It appears by the bill that *38Julia W. Griffis, died on the 14th day of May, 1863, possessed off certain real estate situate in the county of Saginaw. That on the 1.4th day of February, 1863, she made a will disposing of said real estate, and on the 6th of April following, a codicil. That since the death of the testatrix the will and codicil have been proved and allowed by the Probate Court of said county, and letters testamentary issued to defendant, Stoddard, the executor therein named.
The infant complainants claim as heirs-at-law, and Austin Griffs under a conveyance from defendant Griffis, of his alleged estate by the curtesy as the husband of the said Julia W. Griffis. As to' defendants Stoddard, Brown, Bennett, Taggett and Pite, the complainants seek to have their respective claims as heirs, and by the curtesy, established, and to avoid the will, on the ground of fraud and incompetency of the testatrix, and the codicil on the ground that the testatrix did not execute it, and that it was not seasonably tiled in the Probate Court to render effectual certain eleemosynary bequests. Comp. L., § 2032.
The other defendants are not alleged to claim under the will, but under a lease executed in her life-time by Mrs. Griffis and her husband, and which complainants ask to have set aside for uncertainty, and because of her alleged lunacy when it was executed.
Austin Griffis states no case for relief in his owjb behalf against the defendants claiming under the will, and has a perfect remedy at law, if any where, on the case stated against the other defendants.
II has no interest in the question relating to validity of the will •and codicil. They only affect the claim of the other complainants.
The bill is manifestly multifarious. Story’s Eq. Pl., Sec. 271; 1 Dan. Ch. Pr., pp. 395, 396, 397; Swift vs. Eckford, 6 Paige, 22, 28.
It is a general rule that equity has concurrent jurisdiction with the courts' of law in cases of fraud. But it does not exist to impeach a will for fraud or incompetency of the testator. 1 Story’s Equity, Sec. 184 and note; Adams’ Equity, pp. 175, 248; 15 Ohio, 345; Bennett vs. Vade, 2 Atk., 324; Gingoll vs. Horne,, 9 Sim., 539; Jones vs. Frost, 3 Madd., 1; Jones vs. Jones, 3 Meriv. 171; or at all events not unless it appears that there is not a perfect remedy at law. Brady vs. McCosker, 1 Comsk., 214.
It seems the Court may retain a bill involving such a *39cree accordingly. Colton vs. Ross, 2 Paige, 396; Van Alst, vs. Hunter, 5 John. Ch. R., 148; Gaines vs. Chew, 2 How., (U. S.,) 619, 645; Muir vs. Trustees, 3 Barb. Ch. R., 477.
If the ease of wills did not form an exception to the concurrent jurisdiction of equity, this Court would have no ground of jurisdiction to interfere after another court having a like jurisdiction had cither taken cognizance of the case or decided it. Where there is a concurrent jurisdiction, the right to-maintain jurisdiction attaches to that tribunal that first exercises it. Stocton vs. Williams, 1 Doug., 565.
The Probate Court has a dear acknowledged jurisdiction to trv and decide all questions touching the validity of wills of personal, its well as of real estate. Chap. 92, Comp. Laws.
The judgment of every court on matters within its general or limited jurisdiction, whichever it may be, is conclusive and binding on every other court. 1 Greenl'f Ev., Secs 522, 525, 550.
The determination of the Probate Court allowing the will and codicil in question is of this conclusive character. This effect not only follows from the general ptinciple just stated, but'is directly declared by the statute. § 2844, Comp. L.
The demurrer allowed.